TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00769-CV



                      In re Walter Olenick and M. Rae Nadler-Olenick


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              On the record and arguments presented, the petition for writ of mandamus and the

motion for temporary orders are denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: December 14, 2015